                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 KEVIN BENNETT,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:18-CV-852-RLM-MGG

 MARK SEVIER, et al.,

                         Defendants.

                             OPINION AND ORDER

      Kevin Bennett, a prisoner without a lawyer, filed a complaint and motion

for injunctive relief. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers . . .” Erickson v. Pardus, 551

U.S. 89, 94 (2007). This court must review the complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A. “In

order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

      In the complaint, Mr. Bennett alleges that he suffers from paranoid

schizophrenia, antisocial personality disorder, anxiety, and depression and is

housed in solitary confinement in the Westville Control Unit. In February 2018,

Dr. Barbara Eichmann discontinued his psychotropic medications based on
reports that he was hoarding them. He asked Dr. Eichmann, Dr. Durak, Dr.

Wala, and Therapist Boren for psychotropic medication to help him cope with

the conditions in solitary confinement, but they refused and forced him to

undergo psychotherapy without it.

      On April 24, 2018, Mr. Bennett told Therapist Boren that he heard voices

telling him to commit suicide and that he would hang himself if he had to return

to his cell. In response, Therapist Boren placed Mr. Bennett on suicide watch,

and a fellow inmate was assigned to monitor him. That evening, Mr. Bennett

swallowed 76 pills. As a result, he fell in and out of consciousness and vomited

profusely. Mr. Bennett told the inmate about the pills and that he intended to

hang himself, and the inmate told correctional staff. When Officer Mallon and

Nurse West arrived at the cell, Mr. Bennett was lying face down on the floor with

a sheet tying his neck to his bed. Nurse West told Mr. Bennett and Officer Mallon

that Mr. Bennett was faking a suicide attempt, and Lieutenant Jones refused to

signal an emergency.

      Thirty minutes later, an emergency was signaled, and Sergeant Renhack

ordered Mr. Bennett to put on handcuffs, even though he was unresponsive and

paralyzed from the neck down. Sergeant Renhack, Sergeant Flaherty, Officer

Brown, and Officer Mallon entered the cell, jumped on Mr. Bennett’s back,

aggressively held him to the floor, and put him in handcuffs and leg shackles.

The officers carried Mr. Bennett by his arms and leg shackles to the medical unit

for an examination, where he complained to Nurse West about pain and

paralysis. He was returned to his cell and remained on constant suicide watch



                                       2
and strip cell status until April 30. After the apparent suicide attempt, Nurse

West, Nurse Hutchinson, and Dr. Liaw provided inadequate treatment for the

pain in Mr. Bennett’s stomach and back. Mr. Bennett remains without

psychotropic medication and adequate mental health therapy and continues to

experience tingling, numbness, and sharp back pain. He seeks money damages

as well as proper treatment for his mental health and back.

      Mr. Bennett asserts Eighth Amendment claims of deliberate indifference

against several defendants. Under the Eighth Amendment, inmates are entitled

to adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To

establish liability, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that

a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate

indifference means that the defendant “acted in an intentional or criminally

reckless manner, i.e., the defendant must have known that the plaintiff was at

serious risk of being harmed and decided not to do anything to prevent that harm

from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005).

      Based on the allegations in the complaint, Mr. Bennett plausibly states

the following deliberate indifference claims: (1) a claim against Dr. Eichmann,



                                       3
Dr. Durak, Dr. Wala, and Therapist Boren for providing him with no psychotropic

medication and inadequate mental health therapy since February 2018; (2) a

claim against Lieutenant Jones, Officer Mallon, and Nurse West for their

inadequate initial response to the suicide attempt on April 24, 2018; and (3) a

claim against Nurse West, Nurse Hutchinson, and Dr. Liaw for inadequate

treatment of his stomach pain and back pain caused by the suicide attempt since

April 24.

      Mr. Bennett also asserts an Eighth Amendment claim of deliberate

indifference to serious medical needs against Wexford of Indiana, LLC for

maintaining a policy or practice of denying or delaying medical care to inmates

with nerve damage to save money. A corporation “cannot be held liable under §

1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379

(7th Cir. 2005). Rather corporate liability exists only “when execution of a

[corporation’s] policy or custom . . . inflicts the injury.” Id. A corporation can be

held liable for “an express policy that, when enforced, causes a constitutional

deprivation.” Id. Absent an unconstitutional policy, corporate liability may be

established with a showing of “a widespread practice that, although not

authorized by written law or express [corporate] policy, is so permanent and well

settled as to constitute a custom or usage with the force of law.” McTigue v. City

of Chicago, 60 F.3d 381, 382 (7th Cir. 1995). The policy or custom must be the

“moving force behind the deprivation of his constitutional rights.” Johnson v.

Cook Cty., 526 F. App’x 692, 695 (7th Cir. 2013). Mr. Bennett plausibly states a

deliberate indifference claim against Wexford of Indiana, LLC.



                                         4
      Mr. Bennett asserts an Eighth Amendment claim of excessive force against

Sergeant Flaherty, Sergeant Renhack, Officer Mallon, and Officer Brown. The

“core requirement” for an excessive force claim is that the defendant “used force

not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir.

2009) (internal citation omitted). Several factors guide the inquiry of whether an

officer’s use of force was legitimate or malicious, including the need for an

application of force, the amount of force used, and the extent of the injury

suffered by the prisoner. Id. Mr. Bennett alleges that these defendants entered

his cell, jumped on his back, and aggressively held him down without any

legitimate reason to use force against him. Therefore, he plausibly states an

Eighth Amendment claim of excessive force against Sergeant Flaherty, Sergeant

Renhack, Officer Mallon, and Officer Brown.

      Next, Mr. Bennett filed a motion for a preliminary injunction and a

permanent injunction to obtain proper treatment for his mental condition and

his back. Mark Sevier, as the warden of the Westville Correctional Facility, has

both the authority and the responsibility to ensure that Mr. Bennett receives the

medical treatment to which he is entitled under the Eighth Amendment. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, Mr.

Bennett may proceed against Mark Sevier on an injunctive relief claim, and Mark

Sevier is the proper party to respond to the motion for a preliminary injunction.

      As a final matter, though Mr. Bennett lists Captain Carter as a defendant,

there are no other references to him in the complaint. Because there are no



                                        5
allegations to support a claim against Captain Carter, this defendant is

dismissed.

     For these reasons, the court:

             (1) GRANTS Kevin Bennett leave to proceed on an Eighth

     Amendment claim of deliberate indifference for money damages against

     Barbara Eichmann, Gary Durak, Monica H. Wala, and Michelle Boren for

     providing him with no psychotropic medication and inadequate mental

     health therapy since February 2018;

             (2) GRANTS Kevin Bennett leave to proceed on an Eighth

     Amendment claim of deliberate indifference for money damages against

     Lester Jones, Erin Mallon, and Janice West for their inadequate initial

     response to the suicide attempt on April 24, 2018;

             (3) GRANTS Kevin Bennett leave to proceed on an Eighth

     Amendment claim of deliberate indifference for money damages against

     Janice West, Katherine Hutchinson, and Andrew Liaw for inadequate

     treatment of the stomach pain and back pain caused by the suicide

     attempt since April 24, 2018;

             (4) GRANTS Kevin Bennett leave to proceed on an Eighth

     Amendment claim of deliberate indifference for money damages against

     Wexford of Indiana, LLC, for maintaining a policy or practice of denying or

     delaying medical care for nerve damage to save money;

             (5) GRANTS Kevin Bennett leave to proceed on an Eighth

     Amendment claim for money damages against Sean Flaherty, Sergeant



                                      6
Renhack, Erin Mallon, and William Brown for using excessive force on

April 24, 2018;

      (6) GRANTS Kevin Bennett leave to proceed on a claim for injunctive

relief against Mark Sevier in his official capacity to obtain medical

treatment for his mental condition and his back as required by the Eighth

Amendment;

      (7) DISMISSES Captain Carter;

      (8) DISMISSES all other claims;

      (9) DIRECTS the clerk and the United States Marshals Service to

issue and serve process on Mark Sevier, Lester Jones, Sergeant Renhack,

Sean Flaherty, Erin Mallon, William Brown, Wexford of Indiana, LLC,

Barbara Eichmann, Monica H. Wala, Gary Durak, Michelle Boren, Andrew

Liaw, Katherine Hutchison, and Janice West at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 2) as required

by 28 U.S.C. § 1915(d);

      (10) ORDERS Mark Sevier to respond to the motion for preliminary

injunction (ECF 4) by November 30, 2018; and

      (11) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Mark Sevier,

Lester Jones, Sergeant Renhack, Sean Flaherty, Erin Mallon, William

Brown, Wexford of Indiana, LLC, Barbara Eichmann, Monica H. Wala,

Gary Durak, Michelle Boren, Andrew Liaw, Katherine Hutchison, and

Janice West to respond, as provided for in the Federal Rules of Civil




                                 7
Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Kevin

Bennett has been granted leave to proceed in this screening order.

SO ORDERED on November 1, 2018

                                     s/ Robert L. Miller, Jr.
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 8
